Citation Nr: 1714259	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for neurological impairment involving the right lower extremity, to include peripheral neuropathy of the right lower extremity, including as secondary to the service-connected lumbosacral strain.

2. Entitlement to service connection for neurological impairment involving the left lower extremity, to include peripheral neuropathy of the left lower extremity, including as secondary to the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1978 and from April 1979 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A notice of disagreement was received in September 2009.  A statement of the case was issued in June 2011.  In August 2011, the Veteran filed a Substantive Appeal (VA Form 9) and requested a hearing before the Board.  Subsequently, the jurisdiction of the case was transferred to the RO in Huntington, West Virginia.

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's electronic claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection for neurological impairment involving the right and left lower extremities, to include peripheral neuropathy of his right and left lower extremities, including as secondary to his service-connected lumbosacral strain.

The record indicates that the Veteran was diagnosed with peripheral neuropathy in December 2005.  When the Veteran was examined by VA in March 2016, the VA examiner (following a review of the Veteran's claims file) diagnosed the Veteran with axonal and demyelination, severe polyneuropathy upper and lower extremities with charcot foot deformity.  Although the examiner provided a medical opinion that addressed the matter of secondary service connection, in general, as regards the service-connected lumbar strain, the examiner did not specifically address the issue of aggravation on a secondary basis; or, whether service connection is warranted on a direct basis for neurological impairment involving the right and left lower extremities.  For this reason, the March 2016 VA examination report needs additional clarification and must be returned for further medical guidance by a medical professional concerning the matters of direct in-service incurrence and aggravation on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all records of VA and non-VA health care providers who have treated his neurological impairment of the right and left lower extremities, as variously diagnosed to include peripheral neuropathy of the right and left lower extremities.

After obtaining the necessary authorizations for release of medical records that have been adequately identified by the Veteran, please seek to obtain all available records that have not been previously received from each health care provider the Veteran identifies.

2. Once all available medical records have been associated with the claims file, please refer the Veteran's claims file to a medical professional with appropriate expertise (preferably the examiner who conducted the March 2016 VA examination, if feasible).  If the medical professional determines that it is necessary, schedule the Veteran of a VA examination regarding the etiology of any neurological impairment of the right and left lower extremities that the Veteran currently has.  The claims file and a copy of this Remand must be made available for review by the medical profession assigned in the study of this case.  The medical professional should note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, must be reported in detail.

Given the medical information of record and the particulars of this Veteran's medical history, the medical professional is asked to provide an opinion addressing the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's description of having sustained a hard helicopter landing in 1999, during his period of active duty service, contributed in any way to cause injury that has resulted in, or is related to, any neurological impairment of the right and left lower extremities that he now has?

(b) Is it at least as likely as not (50 percent or greater probability) that the neurological impairment of the right and left lower extremities that the Veteran now has, permanently progressed at an abnormally high rate due to, or as the result of, the Veteran's service-connected lumbosacral strain?

In making the above assessments, the medical professional should discuss whether there is a medically sound basis to attribute any neurological impairment of the right and lower extremities that the Veteran now has, to: (1) his account of having sustained a hard helicopter landing in 1999; or (2) his service-connected lumbosacral strain.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, including the use of any medical literature, which may make clear the medical guidance in the study of this case.

3. The RO should then carefully review the addendum report obtained to ensure that the Remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the medical professional for completion of the inquiry.

4. After the development has been completed, review the claims file and ensure that all development sought in this Remand is completed.  Arrange for any further development indicated by the results of the development requested above.  Then, re-adjudicate the claims on appeal in light of all the evidence of record.  If a claim remains denied, the AOJ should provide the Veteran a supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should be returned to the Board for further review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




